DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Heinz (US 5,465,563).

Regarding claims 1 and 8, Heinz discloses in figs. 1, 2 and 5:
A lawn maintenance device including a transverse center line comprising: 
a frame 12, 40; 
a power source 20 attached to the frame, wherein the power source includes an output shaft 22; 
a rotating cutting blade 24 attached to the output shaft, wherein the rotating cutting blade is configured to cut grass and vegetation as the lawn maintenance device passes over the grass and vegetation; 
a left side located on a first side of the transverse center line; 

a plurality of ground engaging members 42, 44 rotatingly attached to the frame, wherein the ground engaging members enable movement of the lawn maintenance device along an associated driven surface, the plurality of ground engaging members includes a number of ground engaging members 42 on the left side and a number of ground engaging members 44 on the right side; 
wherein the ground engaging members 42 on the left side are located at a first distance from the transverse center line and the ground engaging members 44 on the right side are located at a second distance from the transverse center line, the first distance is a different length than the second distance;
wherein one of the first distance and the second distance is less than the other of the first distance and the second distance, and the location of the shorter of the first distance and the second distance is determined by a direction of rotation of the rotating cutting blade.

Regarding claim 2, Heinz discloses in fig. 5:
	The lawn maintenance device according to claim 1, wherein the rotating cutting blade 24 further comprises an axis of rotation (along shaft 22) and the axis of rotation intersects and is substantially perpendicular to the transverse center line.

Regarding claims 5 and 11, Heinz discloses in fig. 5:
	The lawn maintenance device according to claim 1, wherein if the direction of rotation of the rotating cutting blade is clockwise, the second distance (with ground engaging members 44) is shorter than the first distance.
Allowable Subject Matter
Claims 6, 7, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



mtn 6/14/2021